     Case 2:12-cv-00601-ROS Document 3798 Filed 10/23/20 Page 1 of 13



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO,
     PLC
 4   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 5   Telephone: (480) 420-1600
     Fax: (480) 420-1695
 6   dstruck@strucklove.com
     rlove@strucklove.com
 7   tbojanowski@strucklove.com
     nacedo@strucklove.com
 8
     Attorneys for Defendants
 9
10                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF ARIZONA
11
     Victor Parsons, et al., on behalf of themselves       NO. 2:12-cv-00601-PHX-ROS
12   and all others similarly situated; and Arizona
     Center for Disability Law,
13                                           Plaintiffs,
                    v.                                     DEFENDANTS’ MONTHLY
14                                                         STATUS REPORT REGARDING
     David Shinn, Director, Arizona Department of          CURRENT PERCENTAGE
15   Corrections; and Richard Pratt, Interim               COMPLIANCE RATES
     Division Director, Division of Health Services,       PURSUANT TO COURT ORDER
16   Arizona Department of Corrections, in their           [DKT. 1678]
     official capacities,
17                                       Defendants.

18          The following status report provides the August 2020 CGAR results for the

19   following Health Care Performance Measures (“HCPM”) that are before this Court: 11,

20   13, 14, 15, 23, 24, 35, 37, 39, 40, 42, 44, 45, 46, 47, 49, 50, 51, 52, 55, 66, 67, 72, 74, 80,

21   85, 91, 92, 93, 94, 97, and 98. (Docs. 1583, 1709, 2030, 2403, 2764, 3020, 3574.)

22          HCPM No. 11: Newly prescribed provider-ordered formulary medications will be

23   provided to the inmate within 2 business days after prescribed or on the same day if

24   prescribed STAT. (Eyman, Florence, Lewis, Tucson, Winslow, Yuma)

25   Prison Complex       August 2020
26   Eyman                94%
27   Florence             90%
28
     Case 2:12-cv-00601-ROS Document 3798 Filed 10/23/20 Page 2 of 13



 1
     Lewis               86%
 2
     Tucson              93%
 3
     Winslow             92%
 4
     Yuma                90%
 5
             HCPM No. 13: Chronic and psychotropic medication renewals will be completed
 6
     in a manner such that there is no interruption or lapse in medication. (Douglas, Eyman,
 7
     Florence, Lewis, Perryville, Tucson, Yuma)
 8
 9   Prison Complex      August 2020

10   Douglas             100%

11   Eyman               94%

12   Florence            90%

13   Lewis               87%

14   Perryville          94%

15   Tucson              99%

16   Yuma                92%

17           HCPM No. 14: Any refill for a chronic care or psychotropic medication that is
18   requested by a prisoner between three and seven business days prior to the prescription
19   running out will be completed in a manner such that there is no interruption or lapse in
20   medication. (Douglas, Eyman, Florence, Lewis, Perryville, Tucson, Yuma)
21   Prison Complex      August 2020
22   Douglas             92%
23   Eyman               97%
24
     Florence            100%
25
     Lewis               88%
26
     Perryville          98%
27
     Tucson              93%
28
                                                  2
     Case 2:12-cv-00601-ROS Document 3798 Filed 10/23/20 Page 3 of 13



 1
     Yuma               97%
 2
             HCPM No. 15: Inmates who refuse prescribed medication (or no show) will be
 3
     counseled by a qualified health care provider (QHCP) after three consecutive refusals.
 4
     (Eyman, Florence, Lewis)
 5
 6   Prison Complex     August 2020
 7   Eyman              88%
 8   Florence           91%
 9   Lewis              98%
10           HCPM No. 23: Automated External Defibrillators (AEDs) will be maintained
11   and readily accessible to Health Care Staff. (Lewis)
12
     Prison Complex     August 2020
13
     Lewis              100%
14
             HCPM No. 24: Emergency medical response bags are checked daily, inventoried
15
     monthly, and contain all required essential items. (Eyman, Florence, Lewis, Phoenix,
16
     Yuma)
17
18   Prison Complex     August 2020
19   Eyman              80%
20   Florence           100%
21   Lewis              100%
22   Phoenix            100%
23   Yuma               100%
24           HCPM No. 35: All inmate medications (KOP and DOT) will be transferred with
25   and provided to the inmate or otherwise provided at the receiving prison without
26   interruption. (Eyman, Florence, Lewis, Phoenix, Tucson)
27
28
                                                3
     Case 2:12-cv-00601-ROS Document 3798 Filed 10/23/20 Page 4 of 13



 1
     Prison Complex      August 2020
 2
     Eyman               100%
 3
     Florence            89%
 4
     Lewis               95%
 5
     Phoenix             N/A
 6
     Tucson              75%
 7
             HCPM No. 37: Sick call inmates will be seen by an RN within 24 hours after an
 8
     HNR is received (or immediately if identified with an emergent need, or on the same day if
 9
     identified as having an urgent need). (Eyman, Florence, Lewis, Tucson, Winslow, Yuma)
10
11   Prison Complex      August 2020

12   Eyman               94%

13   Florence            99%

14   Lewis               88%

15   Tucson              88%

16   Winslow             83%

17   Yuma                86%
18           HCPM No. 39:       Routine provider referrals will be addressed by a Medical
19   Provider and referrals requiring a scheduled provider appointment will be seen within 14
20   calendar days of the referral. (Eyman, Florence, Lewis, Perryville, Tucson, Yuma)
21   Prison Complex      August 2020
22   Eyman               94%
23
     Florence            97%
24
     Lewis               100%
25
     Perryville          100%
26
     Tucson              99%
27
     Yuma                94%
28
                                                 4
     Case 2:12-cv-00601-ROS Document 3798 Filed 10/23/20 Page 5 of 13



 1
 2
 3
             HCPM No. 40: Urgent provider referrals are seen by a Medical Provider within
 4
     24 hours of the referral. (Eyman, Florence, Tucson)
 5
 6   Prison Complex      August 2020

 7   Eyman               91%

 8   Florence            N/A

 9   Tucson              100%

10           HCPM No. 42: A follow-up sick call encounter will occur within the time frame

11   specified by the Medical or Mental Health Provider. (Eyman, Florence, Lewis, Perryville)

12
     Prison Complex      August 2020
13
     Eyman               84%
14
     Florence            95%
15
     Lewis               96%
16
     Perryville          88%
17
             HCPM No. 44: Inmates returning from an inpatient hospital stay or ER transport
18
     with discharge recommendations from the hospital shall have the hospital’s treatment
19
     recommendations reviewed and acted upon by a medical provider within 24 hours.
20
21   (Eyman, Florence, Lewis, Phoenix, Tucson, Winslow)

22   Prison Complex      August 2020
23   Eyman               65%
24   Florence            72%
25   Lewis               86%
26   Phoenix             88%
27   Tucson              74%
28
                                                5
     Case 2:12-cv-00601-ROS Document 3798 Filed 10/23/20 Page 6 of 13



 1
     Winslow             83%
 2
             HCPM No. 45: On-site diagnostic services will be provided the same day if
 3
     ordered STAT or urgent, or within 14 calendar days if routine. (Lewis, Tucson)
 4
     Prison Complex      August 2020
 5
 6   Lewis               93%

 7   Tucson              94%

 8           HCPM No. 46: A medical provider will review the diagnostic report, including

 9   pathology reports, and act upon reports with abnormal values within five calendar days of

10   receiving the report at the prison. (Douglas, Eyman, Florence, Lewis, Perryville, Phoenix,

11   Tucson, Yuma)

12   Prison Complex      August 2020
13   Douglas             98%
14   Eyman               94%
15   Florence            97%
16   Lewis               99%
17   Perryville          92%
18   Phoenix             97%
19   Tucson              92%
20   Yuma                80%
21           HCPM No. 47: A Medical Provider will communicate the results of the diagnostic
22   study to the inmate upon request and within seven calendar days of the date of the
23   request. (Douglas, Eyman, Florence, Lewis, Perryville, Phoenix, Safford, Tucson,
24   Winslow, Yuma)
25
     Prison Complex      August 2020
26
     Douglas             100%
27
     Eyman               86%
28
                                                 6
     Case 2:12-cv-00601-ROS Document 3798 Filed 10/23/20 Page 7 of 13



 1
     Florence            70%
 2
     Lewis               89%
 3
     Perryville          93%
 4
     Phoenix             100%
 5
     Safford             100%
 6
     Tucson              74%
 7
     Winslow             67%
 8
     Yuma                85%
 9
             HCPM No. 49: Patients for whom a provider’s request for specialty services is
10
     denied are told of the denial by a Medical Provider at the patient’s next scheduled
11
     appointment, no more than thirty (30) days after the denial, and the Provider documents
12
     in the patient’s medical record the Provider’s follow-up to the denial. (Douglas, Eyman,
13
     Florence, Perryville, Phoenix, Tucson)
14
15   Prison Complex      August 2020
16   Douglas             100%
17   Eyman               100%
18   Florence            100%
19   Perryville          100%
20   Phoenix             N/A
21   Tucson              96%
22           HCPM No. 50: Urgent specialty consultations and urgent specialty diagnostic
23   services will be scheduled and completed within 30 calendar days of the consultation
24   being requested by the provider. (Florence, Perryville, Tucson)
25
     Prison Complex      August 2020
26
     Florence            86%
27
     Perryville          93%
28
                                                 7
     Case 2:12-cv-00601-ROS Document 3798 Filed 10/23/20 Page 8 of 13



 1
     Tucson              85%
 2
             HCPM No. 51: Routine specialty consultations will be scheduled and completed
 3
     within 60 calendar days of the consultation being requested by the provider. (Douglas,
 4
     Eyman, Florence, Perryville, Tucson, Yuma)
 5
     Prison Complex      August 2020
 6
 7   Douglas             95%

 8   Eyman               84%

 9   Florence            92%

10   Perryville          92%

11   Tucson              96%

12   Yuma                80%

13           HCPM No. 52: Specialty Consultation reports will be reviewed and acted on by a

14   Provider within seven calendar days of receiving the report. (Eyman, Florence, Lewis,

15   Perryville, Phoenix, Tucson)

16   Prison Complex      August 2020
17   Eyman               76%
18   Florence            85%
19   Lewis               92%
20   Perryville          89%
21   Phoenix             100%
22   Tucson              85%
23
             HCPM No. 55: Disease management guidelines will be implemented for chronic
24
     diseases. (Eyman)
25
26   Prison Complex      August 2020

27   Eyman               86%

28
                                                8
     Case 2:12-cv-00601-ROS Document 3798 Filed 10/23/20 Page 9 of 13



 1           HCPM No. 66: In an IPC, medical provider encounters will occur at a minimum
 2   every 72 hours. (Florence, Lewis, Tucson)
 3
     Prison Complex      August 2020
 4
     Florence            48%
 5
     Lewis               98%
 6
     Tucson              67%
 7
             HCPM No. 67: In an IPC, Registered nurses will conduct and document an
 8
     assessment at least once every shift. Graveyard shift assessments can be welfare checks.
 9
     (Florence, Lewis, Tucson)
10
11   Prison Complex      August 2020

12   Florence            99%

13   Lewis               99%

14   Tucson              54%
15           HCPM No. 72: Inmates who refuse prescribed diets for more than 3 consecutive
16   days will receive follow-up nutritional counseling by a QHCP. (Eyman)
17
     Prison Complex      August 2020
18
     Eyman               N/A
19
             HCPM No. 74: All female prisoners shall be seen by a licensed mental health
20
     clinician within five working days of return from a hospital post-partum. (Perryville)
21
22   Prison Complex      August 2020

23   Perryville          100%

24           HCPM No. 80: MH-3A prisoners shall be seen a minimum of every 30 days by a

25   mental health clinician. (Lewis, Tucson)

26   Prison Complex      August 2020
27   Lewis               98%
28
                                                 9
     Case 2:12-cv-00601-ROS Document 3798 Filed 10/23/20 Page 10 of 13



 1
     Tucson              94%
 2
             HCPM No. 85: MH-3D prisoners shall be seen by a mental health provider
 3
     within 30 days of discontinuing medications.       (Eyman, Florence, Lewis, Perryville,
 4
     Tucson, Yuma)
 5
     Prison Complex      August 2020
 6
 7   Eyman               85%

 8   Florence            100%

 9   Lewis               85%

10   Perryville          96%

11   Tucson              83%

12   Yuma                100%

13           HCPM No. 91: MH-5 prisoners who are actively psychotic or actively suicidal

14   shall be seen by a mental health clinician or mental health provider daily. (Phoenix)

15
     Prison Complex      August 2020
16
     Phoenix             100%
17
             HCPM No. 92: MH-3 and above prisoners who are housed in a maximum custody
18
     shall be seen by a mental health clinician for a 1:1 or group session a minimum of every
19
     30 days. (Eyman, Florence, Lewis, Perryville, Tucson)
20
     Prison Complex      August 2020
21
     Eyman               80%
22
23   Florence            100%

24   Lewis               100%

25   Perryville          N/A

26   Tucson              N/A

27
28
                                                10
     Case 2:12-cv-00601-ROS Document 3798 Filed 10/23/20 Page 11 of 13



 1           HCPM No. 93: Mental Health staff (not to include LPNs) shall make weekly
 2   rounds of all MH-3 and above prisoners who are housed in maximum custody. (Eyman,
 3   Florence, Lewis, Tucson)
 4
     Prison Complex     August 2020
 5
     Eyman              100%
 6
     Florence           100%
 7
     Lewis              100%
 8
     Tucson             N/A
 9
             HCPM No. 94: All prisoners on a suicide or mental health watch shall be seen
10
     daily by a licensed mental health clinician or, on weekends or holidays, by a registered
11
     nurse. (Eyman, Florence, Perryville, Phoenix, Tucson)
12
     Prison Complex     August 2020
13
     Eyman              98%
14
     Florence           94%
15
     Perryville         98%
16
     Phoenix            100%
17
18   Tucson             92%

19           HCPM No. 97: A mental health provider treating a prisoner via telepsychiatry

20   shall be provided, in advance of the telepsychiatry session, the prisoner’s intake

21   assessment, most recent mental health treatment plan, laboratory reports (if applicable),

22   physician orders, problem list, and progress notes from the prisoner’s two most recent

23   contacts with a mental health provider. (Phoenix)

24
     Prison Complex     August 2020
25
     Phoenix            N/A
26
27
28
                                                11
     Case 2:12-cv-00601-ROS Document 3798 Filed 10/23/20 Page 12 of 13



 1           HCPM No. 98: Mental Health HNRs shall be responded to within timeframes set
 2   forth in the Mental Health Technical Manual (MHTM) (rev. 4/18/14), Chapter 2, section
 3   5.0. (Douglas, Eyman, Florence, Lewis, Winslow)
 4
     Prison Complex     August 2020
 5
     Douglas            100%
 6
     Eyman              86%
 7
     Florence           98%
 8
     Lewis              95%
 9
     Winslow            83%
10
                   DATED this 23rd day of October 2020.
11
                                             STRUCK LOVE BOJANOWSKI & ACEDO, PLC
12
13
                                             By /s/Timothy J. Bojanowski
14                                              Daniel P. Struck
                                                Rachel Love
15                                              Timothy J. Bojanowski
                                                Nicholas D. Acedo
16                                              3100 West Ray Road, Suite 300
                                                Chandler, Arizona 85226
17
                                                Attorneys for Defendants
18
19
20
21
22
23
24
25
26
27
28
                                              12
     Case 2:12-cv-00601-ROS Document 3798 Filed 10/23/20 Page 13 of 13



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on October 23, 2020, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Asim Varma:             avarma@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 7                           phxadmin@azdisabilitylaw.org
 8   Corene T. Kendrick:     ckendrick@prisonlaw.com; edegraff@prisonlaw.com
 9   Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                             sneilson@perkinscoie.com
10
     David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
11
     Donald Specter:         dspecter@prisonlaw.com
12
     John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
13
     Jose de Jesus Rico:     jrico@azdisabilitylaw.org
14
     Maya Abela              mabela@azdisabilitylaw.org
15
     Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
16
     Sara Norman:            snorman@prisonlaw.com
17
     Rita K. Lomio:          rlomio@prisonlaw.com
18
     Eunice Cho              ECho@aclu.org
19
     Jared G. Keenan         jkeenan@acluaz.org
20
     Casey Arellano          carellano@acluaz.org
21
     Maria V. Morris         mmorris@aclu.org
22
23         I hereby certify that on this same date, I served the attached document by U.S.
     Mail, postage prepaid, on the following, who is not a registered participant of the
24   CM/ECF System:
25         N/A
26                                            /s/Timothy J. Bojanowski
27
28
                                                13
